PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








	


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/643,569
Filing Date: 3 October 2015
Appellant(s):  Teena Singh et al



__________________
Brandon G. Williams
Reg. No. 48,844
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/1919 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-28 are rejected under 35 U.S.C 103.

(2) Response to Arguments
Appellant appeals the rejection under 35 U.S.C 103 but the Examiner respectfully disagrees with the arguments.
Response to prior art Arguments 
Appellant argues that the cited prior art does not disclose  “displaying…a graphical user interface…comprises: a main section, displayed in a first area of the graphical user interface, comprising a menu of employee information categories and an employee information section that presents employee information for an employee as of an effective date within a selected time scale;” Appellant argues that the Examiner interprets the Augustine reference’s timeline as both the Appellant’s “main section” and separate “timeline section.”
Examiner respectfully disagrees. Figure 4 of Augustine discloses “a main section, displayed in a first area of the graphical user interface, comprising a menu of employee information categories” because the figure displays employee information in menu categories such as 401k, 401k-L, Med, Med-Dental. Augustine also discloses “an employee information section that presents employee information for an employee as of an effective date within a selected time scale;” that shows the employee deductions for those employee information menu categories, and has corresponding effective date such as for the 401k at $25 starting after March 28 2008.
(Augustine Figure 4, [0007], [0008], [0058], [0059] noting graphical interface with timeline and number of events of employee information such as 401k, noting menu, noting figure 4 with main section displaying employee information menu categories such as 401k, medical, as well as section with categories such as earnings, deductions, figure 4 with effective dates example and time scale, “current deduction in effect from 2/1/08 until 5/31/01”, “provides for a user interface which may include a graphical timeline displaying one or more item, each with its own item timeline. A graphical timeline may display one or more human capital management item timelines”, “pivot point may be for an employee, so that a timeline may include item timelines for various data, such as human capital management data as mentioned previously. In another example, a pivot point could be a particular type of data, such as 401(k), and a timeline may include item timelines for various employees as the items. The item timelines for each employee may show each employee's 401(k) values and how they change”, “For example, the means to add a new item may be a data interaction interface, which may include a field to enter an item, a drop down menu to select an item, or an option to select an item, or any other means of interacting with data”, “ there may be multiple minor tabs, such as under a specific employee, there may be smaller tabs for a taxes, earnings, deductions, direct deposit, summary, personal information, pay history, time off, status, labor, or any other payroll information relating to a specific employee.”)
Appellant argues that the cited prior art does not disclose “displaying…a graphical user interface…comprises: a timeline section, displayed in a second area of the graphical user interface, wherein…all of the chronological events are aligned along a common linear dimension of the single timeline.” Appellant argues that all the number of chronological events are not aligned a common linear dimension of the single timeline.
Examiner respectfully disagrees. Figure 4 of Augustine discloses “displaying…a graphical user interface…comprises: a timeline section, displayed in a second area of the graphical user interface, wherein…all of the chronological events are aligned along a common linear dimension of the single timeline” because the Augustine reference Figure 4 discloses a single timeline (February 2008 – May 2008).
(Augustine Figure 4, [0007], [0008], [0010] noting graphical interface with single timeline (February 2008 – May 2008) and number of events of employee information such as 401k, Medical, noting figure 4 with effective dates example, “current deduction in effect from 2/1/08 until 5/31/01”, “provides for a user interface which may include a graphical timeline displaying one or more item, each with its own item timeline. A graphical timeline may display one or more human capital management item timelines”, “pivot point may be for an employee, so that a timeline may include item timelines for various data, such as human capital management data as mentioned previously. In another example, a pivot point could be a particular type of data, such as 401(k), and a timeline may include item timelines for various employees as the items. The item timelines for each employee may show each employee's 401(k) values and how they change”)
Appellant argues that the cited prior art does not disclose “responsive to receiving the user input from a selected information items displayed in the main section of the graphical user interface: modifying, by the computer system, the employee information stored in a database, wherein the modified employee information is associated with the selected information items” Appellant argues that the Augustine reference does not modify employee information in response to user input received through a selected information item.
“responsive to receiving the user input from a selected information items displayed in the main section of the graphical user interface: modifying, by the computer system, the employee information stored in a database, wherein the modified employee information is associated with the selected information items” Because Augustine discloses that the user may interact with the display through input-output devices and can add or remove items: Augustine Figure 4, [0011], [0053], [0058], [0025] noting means to add or remove, noting user input through input-output device noting file stored in memory, noting Figure 4 main section with selection for user to add employee deduction “The timeline may include other features, such as means to add or remove an item from the timeline, or may display any additional information”, “A user may interact with a display using a number of input-output devices, such as a mouse, trackball, keyboard, touchpad, or any other pointing device”, “A timeline may also include a means to add a new item to an item timeline or to remove an item from an item timeline. For example, the means to add a new item may be a data interaction interface, which may include a field to enter an item, a drop down menu to select an item, or an option to select an item, or any other means of interacting with data”, “a display page may include a computer file residing in memory which is transmitted from a server over a network to a client computer, which can store it in memory.”
Appellant argues that the cited prior art does not disclose “responsive to receiving the user input from the date object displayed in the timeline section of the graphical user interface, displaying, by the computer system, the relevant information items as of the effective date in the main section of the graphical user interface;” Appellant argues that changing a data value in Augustine’s timeline does not affect relevant information items.
Examiner respectfully disagrees. Figure 4 of Augustine discloses “responsive to receiving the user input from the date object displayed in the timeline section of the graphical user interface, displaying, by the computer system, the relevant information items as of the effective date in the main section of the graphical user interface” and because Augustine discloses adding new data items through the interaction interface and displaying new data values: Augustine [0059], [0009], [0057], [0058] noting displaying information based on user input, noting data items in timeline with change indicators indicating change, noting displaying new data values, noting accessing underlying data and noting adding new data item through data interaction interface “An item timeline may also include a change indicator, if a data value of an item has changed, and the change indicator may appear on the item timeline so that it may correspond to a time where the data value of the item has changed. A data value of an item may be displayed as a new data value if the data value has changed”, “if a user were to click on an item timeline, a user may be able to access underlying data”, “the means to add a new item may be a data interaction interface, which may include a field to enter an item, a drop down menu to select an item, or an option to select an item, or any other means of interacting with data.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AKOSUA KYEREME-TUAH/Primary Examiner, Art Unit 3623
Conferees:

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.